Exhibit 10.1

DOMINION RESOURCES, INC.
2014 INCENTIVE COMPENSATION PLAN


Effective May 7, 2014


1.           Purpose. To support a pay-for-performance compensation program,
this Dominion Resources, Inc. 2014 Incentive Compensation Plan (the “Plan”) is
the primary component that ties compensation to the long-term performance of
Dominion Resources, Inc. (“Dominion”). The Plan seeks to further the long-term
stability and financial success of Dominion by attracting and retaining
employees and other service providers through the use of cash and stock
incentives; rewarding employees and other service providers for the achievement
of certain performance goals that may be attached to the incentives; and further
aligning the interests of employees and other service providers with those of
Dominion and its shareholders. The Plan also provides the platform for the
payment of annual incentive compensation that is tax deductible.


2.           Effect on Prior Plan. The Plan replaces the Dominion Resources,
Inc. 2005 Incentive Compensation Plan (the “Prior Plan”). Upon the effective
date of the Plan (as provided in Section 16), the Prior Plan shall terminate and
no further awards shall be made under the Prior Plan. Existing awards under the
Prior Plan as of the date of the Prior Plan’s termination will continue in
effect in accordance with their terms.


3.           Definitions. As used in the Plan, the following terms have the
meanings indicated:


(a)           “Act” means the Securities Exchange Act of 1934, as amended.



 (b)
“Applicable Withholding Taxes” means the aggregate amount of federal, state and
local income and payroll taxes that an Employer is required to withhold in
connection with any Incentive Award.




(c)
“Beneficiary” means the individual, individuals, entity, entities or the estate
of a Participant entitled to receive the amounts payable under an Incentive
Award, if any, upon the Participant’s death.


 
(d)           “Change of Control” means the occurrence of any of the following
events:


 
 
         (i)           any person (other than those persons in control of
Dominion as of the effective date of the Plan, or other than a trustee or other
fiduciary holding securities under an employee benefit plan of Dominion or any
Dominion Company), including a “group” as defined in Section 13(d)(3) of the
Act, becomes the owner or beneficial owner (as defined in Rule 13d-3 under the
Act), directly or indirectly, of Dominion securities having 20% or more of the
combined voting power of the then outstanding Dominion securities that may be
cast for the election of Dominion’s directors (the “Outstanding Voting Power”),
other than as a result of an issuance of securities initiated by Dominion, or
open market purchases approved by the Dominion Board (as long as the majority of
the Dominion Board approving the purchases is also the majority at the time the
purchases are made), or a Business Combination described in clause (iii) below
which does not constitute a Change of Control thereunder;



(ii)           the persons who were directors of Dominion as of the effective
date of the Plan (the “Initial Directors”), or whose election to the Board or
nomination for election by Dominion’s shareholders after the effective date of
the Plan was approved by the majority of the Initial Directors then in office,
cease to constitute a majority of the Dominion Board, or any successor’s board,
within any two consecutive-year-period; provided that any director who was not a
director of Dominion as of the effective date of the Plan but whose election to
the Board or nomination for election by Dominion’s shareholders after the
effective date of the Plan was approved by the majority of the Initial Directors
then in office (including directors who are deemed to be Initial Directors by
application of this proviso) shall be deemed Initial Directors for purposes
hereof;


(iii)           consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving Dominion or
any Dominion Company, a sale or other disposition of all or substantially all of
the assets of Dominion, or the acquisition of assets or stock of another entity
by Dominion or any Dominion Company (each, a “Business Combination”), in each
case unless, following such Business Combination, (1) all or substantially all
of the individuals and entities that were the owners or beneficial owners (as
defined in Rule 13d-3 under the Act), directly or indirectly, of the Outstanding
Voting Power  immediately prior to such Business Combination are the owners or
beneficial owners (as defined in Rule 13d-3 under the Act), directly or
indirectly, of more than fifty percent (50%) of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination in substantially
the same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Voting Power, and (2) a Change of Control is not
triggered pursuant to clauses (i) or (ii) above;


(iv)           A complete liquidation or dissolution of Dominion, in the context
of a transaction that does not constitute a Change of Control of Dominion under
clause (iii) above.


                               (e)           “Code” means the Internal Revenue
Code of 1986, as amended.


(f)
“Committee” means the Compensation, Governance and Nominating Committee of the
Dominion Board (or any successor Board committee designated by the Board to
administer this plan), provided that, if any member of the Compensation,
Governance and Nominating Committee does not qualify as both an outside director
for purposes of Code section 162(m) and a non-employee director for purposes of
Rule 16b-3 under the Act, the remaining members of the committee (but not less
than two members) shall be constituted as a subcommittee to act as the Committee
for purposes of the Plan.



(g)
“Company Stock” means common stock of Dominion. In the event of a change in the
capital structure of Dominion (as provided in Section 18), the shares resulting
from the change shall be deemed to be Company Stock within the meaning of the
Plan.



(h)
“Date of Grant” means (i) with respect to an Option or Stock Appreciation Right,
the date on which the Committee completes the corporate action necessary to
create an offer of stock for sale to a Participant under the terms and
conditions of, or to create a legally binding right constituting, the Option or
Stock Appreciation Right; and (ii) with respect to an Incentive Award other than
an Option or Stock Appreciation Right, the date on which the Committee grants
the Incentive Award. With respect to any Incentive Award, the Committee may
specify a future date on which the Incentive Award is to be granted or become
effective.



(i)
“Disability” or “Disabled” means, as to an Incentive Stock Option, a Disability
within the meaning of Code section 22(e)(3). With respect to an Incentive Award
that provides for a deferral of compensation within the meaning of Code section
409A and that is payable under its terms on a Participant’s Disability,
Disability shall have the meaning set forth in Code section 409A and the
regulations thereunder. As to all other Incentive Awards, the Committee shall
determine whether a Disability exists and the determination shall be conclusive.



(j)
“Dominion” has the meaning set forth in Section 1 hereof.



(k)
“Dominion Board” means the Board of Directors of Dominion.



(l)
“Dominion Company” means any corporation or other entity in which Dominion owns
stock or other equity possessing at least 50% of the combined voting power of
all classes of stock or other equity or which is in a chain of corporations or
other entities with Dominion in which stock or other equity possessing at least
50% of the combined voting power of all classes of stock or other equity is
owned by one or more other corporations or other entities in the chain.



(m)
“Employer” means, with respect to a Participant, Dominion or the Dominion
Company that employs the Participant or for whom the Participants otherwise
provides services.



(n)
“Fair Market Value” means the closing price of a share of Company Stock on the
New York Stock Exchange on the Date of Grant or any other date for which the
value of Company Stock must be determined under the Plan, or if the
determination date is not a trading day, on the most recent trading day
immediately preceding the determination date.



(o)
“Full Value Award” means an Incentive Award under the Plan that is payable in
shares of Company Stock, other than an Option or SAR.



(p)
“Goal-Based Stock” means an award to receive a target number of shares of
Company Stock in the future subject to continued service and the achievement of
Performance Goals or other performance objectives as provided in Section 10.



(q)
“Grant Agreement” means a written or electronic agreement between Dominion and a
Participant evidencing the terms of an Incentive Award. An Incentive Award shall
not be deemed to have been made unless and until the Grant Agreement evidencing
such award has been executed by the Participant; provided, however, the
Committee may in its discretion waive the requirement that a Participant execute
the Grant Agreement and treat the Participant’s acceptance of the award as his
or her agreement to the terms of the Grant Agreement instead.



(r)
“Incentive Award” means a Performance Grant or the award of Restricted Stock,
Restricted Stock Units, Goal-Based Stock, Options or Stock Appreciation Rights
under the Plan.



(s)
“Incentive Stock Option” means an Option intended to meet the requirements of,
and qualify for favorable federal income tax treatment under, Code section 422.



(t)
“Nonstatutory Stock Option” means an Option that does not meet the requirements
of Code section 422, or, even if meeting the requirements of Code section 422,
is not intended to be an Incentive Stock Option and is so designated.



(v)
“Option” means a right to purchase Company Stock during a fixed period of time
and at a determinable exercise price, as provided in Section 11 of the Plan.



(w)
“Participant” means any employee, officer, consultant or advisor of Dominion or
a Dominion Company who receives an Incentive Award under the Plan.



(x)
“Performance Criteria” means any of the following: total shareholder or
unitholder return; book value; return on total or invested capital, equity,
revenue or assets; earnings (before or after interest, taxes, deductions,
depreciation and/or amortization, and including consolidated operating
earnings); revenues; income (before or after taxes); profitability; cash flow,
including free and distributed cash flow; cost savings under the Six Sigma
discipline, or other cost savings or process improvement goals; capital
expenditures; combined net worth; debt to equity ratio; stock or unit price or
price appreciation; employee turnover or retention; environmental
considerations; safety; reliability; training; compliance; workforce or customer
diversity; employee and/or customer satisfaction or engagement; corporate social
responsibility; receipt of regulatory or regulatory body approval; and supplier
diversity. The financial metrics identified above can be measured on an as
reported (GAAP), gross, net, operating, or pension-adjusted basis, on a total or
continuing basis, on an annual or cumulatively over a defined period of time
basis, and can be measured on an absolute, relative, growth, per-share or
per-unit basis. The metrics may be set on a consolidated basis or with respect
to any segment, sector, subsidiary or affiliate (including any subsidiary or
affiliate which is a publicly traded partnership), division, business unit or
individual. The metrics may be measured including or excluding extraordinary
items such as restructuring charges, casualty losses, insurance recoveries, and
other one-time, non-recurring items. Any of these metrics also may be based on
peer group or index comparisons.



(y)
“Performance Goal” means an objectively determinable goal established by the
Committee with respect to one or more Performance Criteria for a given Incentive
Award.



(z)
“Performance Grant” means an award to receive a target amount of cash in the
future subject to continued service and the achievement of Performance Goals as
provided in Section 6.



(aa)           “Plan Year” means January 1 to December 31.


(bb)
“Prior Plan” has the meaning set forth in Section 2 hereof.



(cc)
“Qualifying Change of Control” means an event which meets the requirements for a
Change of Control (as defined in Section 3(d) above) and which, in addition,
constitutes a “change in control event” as defined in Treas. Regs. section
1.409A-3(i)(5)(i).



(dd)
“Restricted Stock” means Company Stock awarded upon the terms and subject to the
restrictions set forth in Section 7.



(ee)
“Restricted Stock Unit” means a right to receive a share of Common Stock or a
cash amount equal to the Fair Market Value thereof in the future subject to
continued service, as provided in Section 8.



(ff)
“Separation from Service” means a Participant’s separation from service within
the meaning of U.S. Treasury Regulation 1.409A-1(h), applying the default terms
thereof.



(gg)
“Stock Appreciation Right” or “SAR” means a right to receive an amount payable
in cash or shares of Company Stock equal to the excess of the Fair Market Value
of a share of Company Stock on the exercise or settlement date over the exercise
or base price per share of the SAR as set forth in the Grant Agreement, as
provided in Section 12.



(hh)
“Surviving Entity” means Dominion if immediately following any merger,
consolidation or similar transaction, the holders of outstanding voting
securities of Dominion immediately prior to the merger or consolidation own
equity securities possessing more than 50% of the voting power of the entity
existing following the merger, consolidation or similar transaction (or its
parent). In all other cases, Surviving Entity means the other entity that merges
or consolidates with or into Dominion, or with or into which Dominion merges or
consolidates, and not Dominion. In making the determination of ownership by the
shareholders of Dominion immediately after the merger, consolidation or similar
transaction, equity securities which the shareholders owned immediately before
the merger, consolidation or similar transaction as shareholders of another
party to the transaction (other than a Dominion Company) shall be disregarded.
Further, outstanding voting securities of an entity shall be calculated by
assuming the conversion of all equity securities convertible (immediately or at
some future time) into shares entitled to vote.



(ii)
“Taxable Year” means the fiscal period used by Dominion for reporting taxes on
income under the Code.

 
4.           Share Reserve.


(a)
Subject to Section 18 of the Plan, there shall be reserved for issuance under
the Plan an aggregate of twenty five million (25,000,000) shares of Company
Stock.  Shares issued pursuant to a Full Value Award will count against the
shares of Company Stock available for issuance under the Plan as 2 shares for
every 1 share issued in connection with the Incentive Award.  Shares of Company
Stock reserved for issuance under the Plan may be authorized but unissued shares
or treasury shares. No fractional shares of Company Stock shall be issued under
the Plan and cash may be paid in lieu of any fractional shares in settlements of
awards under the Plan.



(b)
Up to twenty five million (25,000,000) shares of Company Stock reserved for
issuance under the Plan may be issued upon the exercise of Options that qualify
as Incentive Stock Options. No more than two million five hundred thousand
(2,500,000) shares may be allocated to any share-denominated Incentive Awards,
including the maximum amounts payable under a Goal-Based Stock award, that are
granted to any individual Participant during any single Taxable Year. The
aggregate maximum cash amount payable under the Plan under all Performance
Grants or other cash-denominated awards granted under the Plan to any individual
Participant during any single Taxable Year shall not exceed 0.5% of Dominion’s
consolidated operating income, before taxes and interest, as reported on its
annual financial statements for the prior Taxable Year.



(c)
Shares of Company Stock allocable to Incentive Awards or portions thereof
granted under the Plan that expire, are forfeited, or otherwise terminate
unexercised shall not count against the share reserve under the Plan and may be
reused for future Incentive Awards under the Plan. Any shares of Company Stock
used to pay the exercise price of, or any withholding taxes with respect to, an
Incentive Award shall count against the share reserve under the Plan.
Stock-settled SARs shall count against the share reserve under the Plan based on
the gross number of shares of Company Stock subject to the award (as opposed to
the net number of shares of Company Stock actually issued under the award). The
cash proceeds from the exercise of Options shall not be used to repurchase
shares of Company Stock on the open market for reuse under the Plan.



(d)
Any shares of Company Stock that are issued by Dominion, and any awards that are
granted by, or become obligations of, Dominion, through the assumption by
Dominion (or a Dominion Company) of, or in substitution for, outstanding awards
previously granted by an acquired company (including a predecessor of the
acquired company), or any direct or indirect parent thereof, in the case of
persons that become employed by Dominion (or a Dominion Company) in connection
with a business or asset acquisition or similar transaction, shall not be
counted against the shares available for issuance under the Plan.

 
5.           Eligibility. All present and future employees, officers, advisors
and consultants of Dominion or a Dominion Company (whether now existing or
hereafter created or acquired) whom the Committee determines to have contributed
or who can be expected to contribute significantly to Dominion or a Dominion
Company shall be eligible to receive Incentive Awards under the Plan. The
Committee shall have the power and complete discretion, as provided in
Section 19, to select eligible employees, officers, advisors and consultants to
receive Incentive Awards and to determine for each employee, officer, advisor or
consultant the nature and the terms and conditions of each Incentive Award.
Members of the Board who are not employees of Dominion shall not be eligible to
receive Incentive Awards under the Plan.


 6.
Performance Grants.



(a)
The Committee may make Performance Grants to eligible employees of Dominion or a
Dominion Company and Performance Grants may be limited to Participants whose
compensation may be subject to the provisions of Code section 162(m). Each
Performance Grant shall contain the Performance Goals for the award, including
the Performance Criteria, the target and maximum amounts payable and any other
terms and conditions as are applicable to the Performance Grant. The terms of a
Performance Grant may be set forth in Dominion’s Annual Incentive Plan (AIP) or
in any other plan or agreement that is identified by the Committee as containing
the terms and conditions applicable to a Performance Grant. Each Performance
Grant shall be granted and administered to comply with the requirements of Code
section 162(m). In the event of any conflict between a Performance Grant and the
Plan, the terms of the Plan shall govern.



(b)
The Committee shall establish the Performance Criteria and Performance Goals for
Performance Grants and the weighting of the Performance Goals. The Committee may
vary the Performance Criteria, Performance Goals and weightings from Participant
to Participant, Performance Grant to Performance Grant and Plan Year to Plan
Year. The Committee may increase, but not decrease, any Performance Goal during
a Plan Year.



(c)
The Committee shall establish for each Performance Grant the amount of cash or
Company Stock payable at specified levels of achievement of the Performance
Goals. Any Performance Grant shall be made not later than 90 days after the
start of the period for which the Performance Grant relates and shall be made
prior to the completion of 25% of the period. All determinations regarding the
achievement of any Performance Goals will be made by the Committee. The
Committee may not increase during a Plan Year the amount of cash or Common Stock
that would otherwise be payable upon achievement of the Performance Goal or
Goals but may reduce or eliminate the payments as provided in a Performance
Grant.

 
 

(d)
The payments to a Participant under a Performance Grant will be based on the
level of achievement of the Performance Goal or Goals under the award. All
calculations of payments shall be made by the Committee and the Committee shall
certify in writing the extent, if any, to which the Performance Goals have been
met.



(e)
Performance Grants may be paid in cash, Company Stock or both, at the time or
times as are provided in the Performance Grant. A Performance Grant payable in
cash may allow a Participant to elect to receive a payment in Restricted Stock
or RSUs with a greater Fair Market Value than the cash award, subject to such
terms and conditions as the Committee may determine, as provided in Section 9
below. A Participant shall not have any rights as a shareholder with respect to
a Performance Grant payable in shares of Company Stock unless and until the
shares have been issued.

 
7.           Restricted Stock.


(a)
The Committee may grant Restricted Stock to eligible employees, officers,
consultants or advisors of Dominion or a Dominion Company. Each award of
Restricted Stock shall be evidenced by a Grant Agreement, which shall state the
number of shares of Restricted Stock granted and the terms and conditions to
which the Restricted Stock is subject. Restricted Stock may be awarded by the
Committee in its discretion without cash consideration.

 
 

(b)
The Committee shall establish as to each award of Restricted Stock the terms and
conditions upon which the shares subject to the award shall vest and the
restrictions on transferability of the shares shall lapse. The shares of
Restricted Stock shall be nontransferable during the vesting period (and for
such additional periods following the vesting period as may be provided for in
the Grant Agreement), except as otherwise provided in Section 14. The minimum
vesting period for an award of Restricted Stock which vests solely based on
continued service and the passage of time shall be three (3) years from the Date
of Grant of the award, with vesting occurring on a graded or cliff basis as
determined by the Committee; provided that up to an aggregate maximum of
2,500,000 shares subject to Restricted Stock and Restricted Stock Unit awards
may be issued under the Plan without regard to this limitation. The minimum
vesting period for a an award of Restricted Stock which vests based on the
achievement of Performance Goals or other performance objectives shall be one
(1) year from the Date of Grant. Notwithstanding the foregoing, the Committee
may in its discretion provide that all or a portion of the Restricted Stock
award will vest and the restrictions on transferability lapse as a result of the
Participant’s termination of employment or other service due to death,
Disability, or retirement, the involuntary or constructive termination of the
Participant’s employment or other service without cause or the occurrence of a
Change of Control. Restricted Stock awards shall be designed and administered
consistent with the provisions of Section 6 to the extent that the award is
intended to comply with the requirements of Code section 162(m).



(c)
Upon the acceptance by a Participant of an award of Restricted Stock, the
Participant shall, subject to the restrictions on transferability set forth in
the Grant Agreement, have all the rights of a shareholder with respect to the
shares of Restricted Stock, including, but not limited to, the right to vote the
shares of Restricted Stock and to receive any dividends or other distributions
thereon, as provided herein. Unless the Grant Agreement provides otherwise, (i)
any stock dividends or other distributions with respect to any outstanding
shares of Restricted Stock shall be issued subject to the same vesting
conditions and transferability restrictions as the underlying shares of
Restricted Stock, and (ii) any cash dividends or other distributions with
respect to any outstanding shares of Restricted Stock shall be paid to the
Participant at the same time as dividends are paid to other shareholders of
record.



(d)
Upon issuance, Dominion shall direct its registrar and transfer agent to make a
book entry for the shares of Restricted Stock and no certificates representing
the shares of Restricted Stock shall be issuable until the shares have vested
and any restrictions on transferability have lapsed or been removed.

 
 

8.           Restricted Stock Units.


(a)
The Committee may grant Restricted Stock Units to eligible employees, officers,
consultants or advisors of Dominion or a Dominion Company. Each award of
Restricted Stock Units shall be evidenced by a Grant Agreement, which shall
state the number of Restricted Stock Units granted and the terms and conditions
to which the Restricted Stock Units are subject.

 
 

(b)
The Committee shall establish as to each award of Restricted Stock Units the
terms and conditions upon which the award shall vest. The minimum vesting period
for an award of Restricted Stock Units which vests solely based on continued
service and the passage of time shall be three (3) years from the Date of Grant
of the award, with vesting occurring on a graded or cliff basis as determined by
the Committee; provided that up to an aggregate maximum of 2,500,000 shares
subject to Restricted Stock and Restricted Stock Unit awards may be issued under
the Plan without regard to this limitation. The minimum vesting period for a an
award of Restricted Stock Units which vests based on the achievement of
Performance Goals or other performance conditions shall be one (1) year from the
Date of Grant. Notwithstanding the foregoing, the Committee may in its
discretion provide that all or a portion of the Restricted Stock Units will vest
and restrictions on transferability will lapse as a result of the Participant’s
termination of employment or other service due to death, Disability, or
retirement, the involuntary or constructive termination of the Participant’s
employment or other service without cause or the occurrence of a Change of
Control. Restricted Stock Unit awards shall be designed and administered
consistent with the provisions of Section 6 to the extent that the award is
intended to comply with the requirements of Code section 162(m).



(c)
A Participant shall have no rights as a shareholder with respect to an award of
Restricted Stock Units, unless and until shares of Company Stock are issued to
the Participant in payment thereof. The Committee may provide in the Grant
Agreement that an award of Restricted Stock Units shall be entitled to dividend
equivalent rights. Unless otherwise provided in the Grant Agreement, dividend
equivalents, if any, will be credited with respect to an award of Restricted
Stock Units as follows: (i) in the case of a stock dividend or other
distribution, by crediting the Participant with an additional number of
Restricted Stock Units equal to the number of shares of Company Stock the
Participant would have received in the dividend with respect to his or her
Restricted Stock Units had the Restricted Stock Units been outstanding shares of
Company Stock on the dividend payment date; and (ii) in the case of a cash
dividend or other distribution, by crediting the Participant with an additional
number of Restricted Stock Units equal to the quotient of (A) the aggregate cash
amount the Participant would have received in the dividend with respect to his
or her Restricted Stock Units had the Restricted Stock Units been outstanding
shares of Company Stock on the dividend payment date, divided by (B) the Fair
Market Value of a share of Company Stock on the dividend payment date, rounded
down to the nearest whole share. Any additional Restricted Stock Units issued as
dividend equivalents shall be subject to the same vesting and other terms and
conditions as the underlying Restricted Stock Units.



(d)
Restricted Stock Units shall be converted into an equivalent number of shares of
Company Stock and paid to the Participant on the vesting date or such other date
as may be provided for in the Grant Agreement; provided however, that the
Committee may provide in the Grant Agreement for the payment of all or a portion
of the Restricted Stock Units to be made in cash in lieu of shares of Company
Stock, based on the Fair Market Value of a share of Company Stock on the
applicable payment date.



9.
Elective Restricted Stock and RSU Awards.



(a)
To the extent authorized by the Committee, a Participant may elect to forego
receipt of all or a portion of an annual cash incentive plan award and instead
receive shares of Restricted Stock or Restricted Stock Units in place of the
designated cash award. The Committee shall determine which cash incentive plan
awards are eligible for this election and the type of award (Restricted Stock or
RSUs) that a Participant may elect to receive with respect thereto. The
Committee may coordinate eligibility for the election with any share ownership
guidelines applicable to a Participant.



(b)
To the extent this Section 9 applies, on the date the designated annual cash
incentive award would otherwise be paid, Dominion shall issue shares of
Restricted Stock or Restricted Stock Units to the Participant in an amount equal
to a pre-designated percentage of the designated annual cash incentive award.
The number of shares of Restricted Stock or number of Restricted Stock Units to
be issued will be determined by dividing the applicable percentage of the annual
cash incentive award by the Fair Market Value of a share of Company Stock as of
the date on which the annual cash incentive award would otherwise have been
paid, rounding down to the nearest whole share or unit.



(c)
Any shares of Restricted Stock or any Restricted Stock Units issued in lieu of
the annual cash incentive award as described herein shall be subject to such
vesting and other terms and conditions as the Committee may determine. Unless
the Committee provides otherwise, such shares of Restricted Stock and the
Restricted Stock Units will cliff vest, the restrictions on transferability of
such shares of Restricted Stock will lapse, and the Restricted Stock Units shall
be converted into shares of Company Stock on the earliest of (i) the third
anniversary of the Date of Grant of the Restricted Stock or Restricted Stock
Unit award, (ii) the date of the Participant’s termination of employment or
other service due to the Participant’s death or Disability; or (iii) upon a
Change of Control (or, if necessary to comply with Code section 409A, a
Qualifying Change of Control).



(d)
The Committee may provide for additional shares of Restricted Stock or
additional Restricted Stock Units to be issued to a Participant who makes the
election described herein to compensate for any additional risk of forfeiture to
which the applicable portion of the Participant’s annual cash incentive award is
subject as a result of making the above-described election. The Committee shall
have sole discretion to determine the number of additional shares of Restricted
Stock or additional Restricted Stock Units to be issued, if any. The election
procedures and other terms and conditions of the arrangement described herein
shall be designed and operated in a manner designed to comply with Code section
409A.



10.           Goal-Based Stock.


(a)
The Committee may grant Goal-Based Stock awards to eligible employees, officers,
consultants and advisors of Dominion or a Dominion Company. Each Goal-Based
Stock award shall be evidenced by a Grant Agreement, which shall state the
target number of shares of Goal-Based Stock and the Performance Goals or other
performance objectives and other terms and conditions to which the Goal-Based
Stock award is subject.



(b)
The Committee shall establish the performance period for an award of Goal-Based
Stock, the target, minimum and/or maximum number of shares of Company Stock
payable under the award at different levels of performance, and the Performance
Goals or other performance objectives on which the vesting and payment of the
shares will be based. The minimum performance period for an award of Goal-Based
Stock shall be one (1) year; provided, however, that the Committee may in its
discretion provide that the performance period may end earlier as a result of
the Participant’s termination of employment or other service due to death,
Disability, or retirement, the involuntary or constructive termination of the
Participant’s employment or other service without cause or the occurrence of a
Change of Control. Goal-Based Stock awards shall be designed and administered
consistent with the provisions of Section 6 to the extent that the award is
intended to comply with the requirements of Code section 162(m).



(c)
After the end of the performance period and subject to the certification of the
performance results by the Committee, the number of shares of Company Stock that
have been earned under the award pursuant to the terms of the Grant Agreement
shall be issued to the Participant. The issued shares may be subject to
additional service-based vesting conditions or transferability restrictions as
provided by the Committee in the Grant Agreement. The Committee may at any time,
in its sole discretion, remove or revise any Performance Goals or other
performance objectives for an award of Goal-Based Stock, subject to Section 6 in
the case of an award that is intended to comply with the requirements of Code
section 162(m).



(d)
A Participant shall have no rights as a shareholder until the Committee has
certified that the Performance Goals or other performance objectives of the
Goal-Based Stock award have been achieved and shares of Company Stock have been
issued. The Committee may grant dividend equivalent rights in its discretion
with respect to any award of Goal-Based Stock, consistent with the requirements
of Section 8(c) above. Any dividend equivalents with respect to any Goal-Based
Stock award shall only be paid to the extent the award vests and the performance
objectives are achieved.

 
11.           Options.


(a)
The Committee may grant Options to eligible employees, officers, consultants and
advisors of Dominion or a Dominion Company. Each Option award shall be evidenced
by a Grant Agreement stating the number of shares of Company Stock for which
Options are granted, the exercise price per share, whether the Options are
Incentive Stock Options or Nonstatutory Stock Options, the extent, if any, to
which associated Stock Appreciation Rights are granted, the conditions to which
the grant and exercise of the Options are subject, and all other terms and
conditions to which the Option is subject.



(b)
The exercise price per share of an Option shall be no less than 100% of the Fair
Market Value of the shares on the Date of Grant, except as provided in
Section 18.



(c)
Options may be exercised in whole or in part at the times as may be specified by
the Committee in the Participant’s Grant Agreement; provided that no Option may
be exercised after the expiration of eight (8) years from the Date of Grant.



(d)
Incentive Stock Options may be granted only to employees of Dominion or a
Dominion Company and shall be subject to the following provisions:



 
(i)
No Incentive Stock Option may be exercised after the first to occur of (x) eight
years from the Date of Grant, (y) three months following the date of the
Participant’s retirement or termination of employment for reasons other than
Disability or death, or (z) one year following the date of the Participant’s
termination of employment on account of Disability or death.

 
 
(ii)
An Incentive Stock Option by its terms shall be exercisable in any calendar year
only to the extent that the aggregate Fair Market Value (determined at the Date
of Grant) of the Company Stock with respect to which Incentive Stock Options are
exercisable for the first time during the calendar year does not exceed $100,000
(the “Limitation Amount”). Incentive Stock Options granted under the Plan and
all other plans of any Employer shall be aggregated for purposes of determining
whether the Limitation Amount has been exceeded. The Committee may impose any
conditions as it deems appropriate on an Incentive Stock Option to ensure that
the foregoing requirement is met. If Incentive Stock Options that first become
exercisable in a calendar year exceed the Limitation Amount, the excess Options
will be treated as Nonstatutory Stock Options to the extent permitted by law.



(e)
Options may be exercised by the Participant giving written notice of the
exercise to Dominion, stating the number of shares the Participant has elected
to purchase under the Option. The notice shall be effective only if accompanied
by the exercise price in full in cash; provided, however, if the Committee so
permits, the Participant may (i) to the extent permitted by applicable law,
deliver a properly executed exercise notice together with irrevocable
instructions to a broker to deliver promptly to Dominion, from the sale or loan
proceeds with respect to the sale of Company Stock or a loan secured by Company
Stock, the amount necessary to pay the exercise price and any Applicable
Withholding Taxes, (ii) request that Dominion withhold from the shares of
Company Stock that would otherwise be deliverable upon exercise of the Option a
number of shares with an aggregate Fair Market Value (as of the exercise date)
equal to all or any portion of the aggregate exercise price and Applicable
Withholding Taxes owed with respect to such exercise; (iii) deliver Company
Stock with an aggregate Fair Market Value (as of the exercise date) equal to all
or any portion of the aggregate exercise price and Applicable Withholding Taxes,
or (iv) use any other methods of payment as the Committee, at its discretion,
deems appropriate. Until a Participant has paid the exercise price and any
Applicable Withholding Taxes, no shares of Company Stock shall be issued and the
Participant shall have no rights with respect thereto.



(f)
“Reload options,” meaning new Options issued upon the exercise of an Option to
replace shares of Company Stock used to pay the exercise price of, or any
withholding taxes with respect to, the Option, are expressly prohibited.

 
12.           Stock Appreciation Rights.


(a)
The Committee may grant Stock Appreciation Rights to eligible employees,
officers, consultants and advisors of Dominion or a Dominion Company. Each Stock
Appreciation Right award shall be evidenced by a Grant Agreement stating the
number of shares for which Stock Appreciation Rights are granted, the exercise
or base price per share, whether the Stock Appreciation Right is exercisable by
the Participant or is to be settled on a fixed date or event, and all other
terms and conditions to which the Stock Appreciation Rights are subject. Stock
Appreciation Rights may be granted in connection with all or any part of a
Nonstatutory Stock Option to a Participant or as a standalone award.



(b)
Stock Appreciation Rights shall entitle the Participant, upon exercise or
settlement, to receive from Dominion an amount equal to the excess, if any, of
(x) the aggregate Fair Market Value of the Company Stock covered by the
exercised or settled Stock Appreciation Right on the date of exercise or
settlement over (y) the aggregate exercise price or base price of the Stock
Appreciation Right being exercised or settled. Stock Appreciation Rights may be
paid or settled in cash or in shares of Company Stock or any portion thereof as
set forth in the Grant Agreement, with the number of any shares of Company Stock
to be issued upon exercise or settlement determined by dividing the aggregate
payment or settlement amount of the Stock Appreciation Right upon exercise or
settlement by the Fair Market Value per share of the Company Stock on the date
of exercise or settlement, rounded down to the nearest whole share. A
Participant shall not have any rights as a shareholder with respect to a
stock-settled Stock Appreciation Right unless and until the shares have been
issued.



(c)
The exercise price per share of a Stock Appreciation Right that is exercisable
by a Participant shall not be less than 100% of the Fair Market Value of a share
of the Company Stock on the Date of Grant, subject to adjustment under Section
18 below. The base price of a Stock Appreciation Right that is not exercisable
by a Participant shall be any amount determined by the Committee in its sole
discretion.



(d)
Stock Appreciation Rights that are exercisable by a Participant shall be
exercisable at such times and subject to such conditions as are set forth in the
Grant Agreement, but in any event shall not be exercisable for more than eight
(8) years after the Date of Grant. Stock Appreciation Rights that are not
exercisable by a Participant shall be settled on the dates or events set forth
in the Grant Agreement. Stock Appreciation Rights that are exercisable by a
Participant may be exercised by the Participant giving written notice of the
exercise to Dominion, stating the number of Stock Appreciation Rights the
Participant has elected to exercise.



(e)           Stock Appreciation Rights that are granted in tandem with
Nonstatutory Stock Options shall entitle the Participant, upon exercise of all
or any part of the Stock Appreciation Rights, to surrender to Dominion
unexercised that portion of the related Nonstatutory Stock Option relating to
the same number of shares of Company Stock as is covered by the Stock
Appreciation Rights (or the portion of the Stock Appreciation Rights so
exercised) and to receive in exchange from Dominion an amount equal to the
excess of (x) the aggregate Fair Market Value on the date of exercise of the
Company Stock covered by the surrendered portion of the related Nonstatutory
Stock Option over (y) the aggregate exercise price of the Company Stock covered
by the surrendered portion of the related Nonstatutory Stock Option. Upon the
exercise of a Stock Appreciation Right and surrender of the related portion of
the related Nonstatutory Stock Option, the Nonstatutory Stock Option, to the
extent surrendered, shall not thereafter be exercisable. A tandem Stock
Appreciation Right shall be exercisable only to the extent that the related
Nonstatutory Stock Option is exercisable and only at a time when the Fair Market
Value of the Company Stock covered by the Stock Appreciation Right exceeds the
exercise price of the Company Stock covered by the related Nonstatutory Stock
Option. A tandem Stock Appreciation Right shall have the same Date of Grant and
expiration date as the related Nonstatutory Stock Option and the exercise price
per share of the tandem Stock Appreciation Right shall equal the exercise price
per share of the related Nonstatutory Stock Option. For avoidance of doubt,
Stock Appreciation Rights may not be granted in tandem with Incentive Stock
Options.


13.           Repricings of Options and SARs Expressly Prohibited.
Notwithstanding anything in the Plan to the contrary, the Committee is expressly
prohibited, whether through amendment or otherwise, from (i) reducing the
exercise price of any outstanding Option or Stock Appreciation Right, (ii)
granting a new Option, Stock Appreciation Right or other Incentive Award in
substitution for or upon the cancellation of any previously granted Option or
Stock Appreciation Right, which has the effect of reducing the exercise price
thereof, (iii) exchanging any underwater Option or Stock Appreciation Right for
stock, cash or other consideration, or (iv) taking any other action that would
be considered a “repricing” of an Option or Stock Appreciation Right under the
listing standards of the New York Stock Exchange, unless in connection with an
event described in Section 18 below or as approved by Dominion’s shareholders.


14.           Transferability of Incentive Awards. Except as otherwise provided
in this Section 14, by applicable law or by the terms of a Grant Agreement,
(i) all Incentive Awards are non-transferable and shall not be subject in any
manner to anticipation, alienation, assignment, pledge, encumbrance or charge;
(ii) Options and Stock Appreciation Rights shall be exercised only by the
Participant; and (iii) amounts payable or shares issuable pursuant to an
Incentive Award shall be delivered only to (or for the account of) the
Participant. The foregoing exercise and transfer restrictions shall not apply
to: (a) transfers to Dominion upon forfeiture or cancellation of an Incentive
Award or to pay the exercise price of an Option or to an Employer to pay
Applicable Withholding Taxes; (b) transfers to or exercises by the Participant’s
beneficiary in the event of a Participant’s death, or, in the absence of a
validly designated beneficiary, transfers by will or the laws of descent and
distribution; (c) transfers pursuant to a qualified domestic relations order (as
defined in the Code) (in the case of Incentive Stock Options, to the extent such
transfers are permitted by the Code); or (d) if the Participant is
incapacitated, permitted transfers to or exercises on behalf of the Participant
by his or her legal representative. The Committee may expressly provide in the
Grant Agreement that an Incentive Award (other than an Incentive Stock Option)
may be transferred to, exercised by and paid to members of the Participant’s
family, charitable institutions, or trusts or other entities whose beneficiaries
or beneficial owners are members of the Participant’s family and/or charitable
institutions, for estate and/or tax planning purposes and in compliance with
applicable securities laws.


15.           Applicable Withholding Taxes. An Employer shall have the right to
deduct from any exercise, payment, vesting or settlement of an Incentive Award
made under the Plan, including the delivery or vesting of shares, a sufficient
amount to cover Applicable Withholding Taxes or to take such other action as may
be necessary to satisfy any such withholding obligations. The Committee may
permit the Participant to remit separate payment in cash or shares of Company
Stock to satisfy Applicable Withholding Taxes in lieu of Employer withholding.
Any shares withheld by or remitted to the Employer in satisfaction of Applicable
Withholding Taxes shall be valued at their Fair Market Value as of the exercise,
payment or settlement date of the applicable Incentive Award.


16.           Effective Date of the Plan. The effective date of the Plan shall
be May 7, 2014, the date of Dominion’s 2014 annual meeting of shareholders,
subject to approval of the Plan by Dominion’s shareholders at such meeting.
Until the Plan has been approved by Dominion’s shareholders and the requirements
of all applicable securities laws have been met, no Incentive Awards shall be
granted or exercised under the Plan, unless the grant or exercise is contingent
on the occurrence of these events.


17.           Termination and Amendment. If not sooner terminated by the Board,
the Plan shall terminate at the close of business on the date after the 2024
annual meeting of Dominion’s shareholders. No Incentive Awards shall be made
under the Plan after its termination. The Board may terminate the Plan at any
time before then, and may amend the Plan and any Incentive Awards under the Plan
at any time and in any respects as it shall deem advisable; provided that,
except as otherwise expressly provided herein or in Section 18 below or in a
Participant’s Grant Agreement, no termination or amendment of the Plan or any
Incentive Award under the Plan shall materially adversely affect a Participant’s
rights with respect to any outstanding Incentive Award without that
Participant’s consent. Furthermore, no amendment shall be made to the Plan that
increases the total number of shares of Company Stock reserved for issuance
under the Plan (except pursuant to Section 18 below), materially modifies the
requirements as to eligibility for participation in the Plan, or materially
increases the benefits accruing to Participants under the Plan, unless the
change is authorized by Dominion’s shareholders. Notwithstanding the foregoing,
the Board may amend the Plan and Incentive Awards without having to obtain the
consent of any affected Participant as it deems necessary or appropriate to
ensure compliance with applicable laws or to cause Incentive Awards to avoid
adverse tax consequences under the Code and regulations thereunder.
 
18.           Change in Capital Structure.


(a)
In the event of any reclassification, recapitalization, stock split (including a
stock split in the form of a stock dividend) or reverse stock split; any merger,
combination, consolidation, or other reorganization; any spin-off, split-up, or
similar extraordinary dividend distribution in respect of the Company Stock; any
exchange of shares of Company Stock or other securities of Dominion; or any
similar, unusual or extraordinary corporate transaction in respect of the
Company Stock, the number and kind of shares of stock or securities of Dominion
to be subject to the Plan and to Incentive Awards then outstanding or to be
granted thereunder, the maximum number of shares or securities which may be
delivered under the Plan, the limits on Incentive Awards under Sections 4, 7(b)
and 8(b) of the Plan, the exercise price of Options and the exercise or base
price of Stock Appreciation Rights, and any other relevant terms or conditions
of the Plan or outstanding Incentive Awards thereunder shall be equitably and
proportionally adjusted by the Committee, whose determination shall be binding
on all persons. If the adjustment would produce fractional shares with respect
to any Incentive Award, the Committee may adjust appropriately the number of
shares covered by the award so as to eliminate the fractional shares. Unless
otherwise expressly provided in the applicable Grant Agreement, upon (or, as may
be necessary to effect the adjustment, immediately prior to) any event or
transaction described herein, or a sale of all or substantially all of the
business or assets of Dominion as an entirety, the Committee shall equitably and
proportionately adjust the Performance Goals or other performance objectives
applicable to any then-outstanding Incentive Awards to the extent necessary to
preserve (but not increase) the level of incentives intended by the Plan and the
awards. It is intended that, if possible, any adjustments contemplated by this
Section 18(a) be made in a manner that satisfies applicable legal, tax
(including, without limitation and as applicable in the circumstances, Code
sections 424, 409A and 162(m)) and accounting (so as to not trigger any charge
to earnings with respect to such adjustment) requirements.



(b)
Notwithstanding anything to the contrary in Section 18(a), the provisions of
this Section 18(b) shall apply to an outstanding Incentive Award if a Change of
Control occurs. If Dominion undergoes a Change of Control and Dominion is not
the Surviving Entity and the successor to Dominion (if any) (or a parent
thereof) does not agree in writing prior to the occurrence of the Change of
Control to continue and assume the award following the Change of Control, or if
for any other reason the award would not continue after the Change of Control,
then upon the Change of Control: (i) if the award is an Option or SAR, it shall
vest fully and completely, any and all restrictions on exercisability or
otherwise shall lapse, and it shall be fully exercisable; and (ii) if the award
is any other type of award other than an Option or SAR, it shall immediately
vest fully and completely, and all restrictions shall lapse, and the award shall
be paid or settled; provided, however, that if the award is performance-based,
any payment under the award shall be computed based on the performance terms of
the award and based on actual performance achieved to the date of the Change of
Control. No acceleration of vesting, exercisability and/or payment of an
outstanding Incentive Award shall occur in connection with a Change of Control
if either (i) Dominion is the Surviving Entity, or (ii) the successor to
Dominion (if any) (or a parent thereof) agrees in writing prior to the Change of
Control to assume the award; provided, however, that individual awards may
provide for acceleration under these circumstances as contemplated by Section
18(c) below. If an Option or SAR is fully vested or becomes fully vested as
provided in this paragraph but is not exercised or paid prior to the Change of
Control and Dominion is not the surviving entity and the successor to Dominion
(if any) (or a parent thereof) does not agree in writing prior to the occurrence
of the Change of Control to continue and assume the award following the Change
of Control, or if for any other reason the award would not continue after the
Change of Control, then the Committee may provide for the settlement in cash of
the award (such settlement to be calculated as though the award was paid or
exercised simultaneously with the Change of Control and based upon the then Fair
Market Value of a share of Company Stock). An Option or SAR so settled by the
Committee shall automatically terminate. If, in such circumstances, the
Committee does not provide for the cash settlement of an Option or SAR, then
upon the Change of Control such Option or SAR shall terminate; provided that the
Participant shall be given reasonable notice of such intended termination and an
opportunity to exercise the Option or SAR prior to or upon the Change of
Control.



(c)           Notwithstanding the provisions of Section 18(b), Incentive Awards
issued under the Plan may contain specific provisions regarding the consequences
of a Change of Control and, if contained in an award, those provisions shall be
controlling in the event of any inconsistency. (For example, and without
limitation, an award may provide that acceleration will occur in connection with
a Change of Control if the Participant is terminated by his or her Employer
without cause or the participant terminates employment for good reason.) The
occurrence of a particular Change of Control under the Plan shall have no effect
on any award granted under the Plan after the date of that Change of Control.


(d)            The Committee may make adjustments pursuant to Section 18(a)
and/or deem an acceleration of vesting of awards pursuant to Section 18(b) to
occur sufficiently prior to an event if necessary or deemed appropriate to
permit the participant to realize the benefits intended to be conveyed with
respect to the shares underlying the award; provided, however, that, the
Committee shall reinstate the original terms of an award if the related event
does not actually occur.


(e)
Notwithstanding anything in the Plan to the contrary, the Committee may take any
action contemplated under this Section 18 without the consent of any
Participant, and the Committee’s determination shall be conclusive and binding
on all persons for all purposes.

 
19.           Administration of the Plan.


(a)
The Plan shall be administered by the Committee. Subject to the express
provisions and limitations set forth in this Plan, the Committee shall be
authorized and empowered to do all things necessary or desirable, in its sole
discretion, in connection with the administration of this Plan, including,
without limitation, the following:



 
(i)
to prescribe, amend and rescind policies relating to this Plan, and to interpret
the Plan, including defining terms not otherwise defined;



 
(ii)
to determine which persons will be Participants, to which of the Participants,
if any, Incentive Awards shall be granted hereunder and the timing of any
Incentive Awards;



 
(iii)
to grant Incentive Awards to Participants and determine the terms and conditions
thereof, including the number of shares of Company Stock subject to Incentive
Awards and the exercise or purchase price of the shares of Company Stock and the
circumstances under which Incentive Awards become exercisable or vested or are
forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of Performance Goals or
other performance objectives, the occurrence of certain events, or other
factors;



 
(iv)
to establish or verify the extent of satisfaction of any Performance Goals or
other performance objectives or any other terms and conditions applicable to the
grant, issuance, exercisability, vesting and/or ability to retain any Incentive
Award;

 
 
(v)
to prescribe and amend the terms of the Grant Agreements or other documents
evidencing Incentive Awards made under this Plan (which need not be identical);



 
(vi)
to determine whether, and the extent to which, adjustments are required pursuant
to Section 18;



 
(vii)
to interpret and construe this Plan, any policies under this Plan and the terms
and conditions of any Incentive Award granted hereunder, and to make exceptions
to any provisions for the benefit of Dominion;



 
(viii)
to delegate any portion of its authority under the Plan to make Incentive Awards
to an executive officer of Dominion, subject to compliance with applicable state
law and the requirements of Code section 162(m) and Rule 16b-3 under the Act and
any other conditions that the Committee may establish,



 
(ix)
to establish subplans and the like as may be necessary to comply with provisions
of the laws and applicable regulatory rulings of countries in which Dominion or
any Dominion Company operates in order to assure the viability of Incentive
Awards granted under the Plan and to enable Participants employed in such
countries to receive advantages and benefits under the Plan and such laws and
rulings; and



 
(x)
to make all other determinations deemed necessary or advisable for the
administration of this Plan.



(b)
The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive as to any Participant. The Committee may
consult with counsel, who may be counsel to Dominion, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel.



(c)
A majority of the members of the Committee shall constitute a quorum, and all
actions of the Committee shall be taken by a majority of the members present.
Any action may be taken by a written instrument signed by all of the members,
and any action so taken shall be fully effective as if it had been taken at a
meeting.



(d)
The Committee may delegate the administration of the Plan to an officer or
officers of Dominion, and the administrator(s) may have the authority to execute
and distribute agreements or other documents evidencing or relating to Incentive
Awards granted by the Committee under this Plan, to maintain records relating to
the grant, vesting, exercise, forfeiture or expiration of Incentive Awards, to
process or oversee the issuance of shares of Company Stock upon the exercise,
vesting and/or settlement of an Incentive Award, to interpret the terms of
Incentive Awards and to take any other actions as the Committee may specify,
provided that in no case shall any administrator be authorized to grant
Incentive Awards under the Plan. Any action by an administrator within the scope
of its delegation shall be deemed for all purposes to have been taken by the
Committee and references in this Plan to the Committee shall include any
administrator, provided that the actions and interpretations of any
administrator shall be subject to review and approval, disapproval or
modification by the Committee.



20.           Notice. All notices and other communications required or permitted
to be given under this Plan shall be in writing and shall be deemed to have been
duly given if delivered personally or mailed first class, postage prepaid, as
follows (a) if to Dominion—at the principal business address of Dominion to the
attention of the Corporate Secretary of Dominion; and (b) if to any
Participant—at the last address of the Participant known to the sender at the
time the notice or other communication is sent.


21.           Interpretation. The Plan is intended to operate in compliance with
the provisions of all applicable federal and state securities laws and to
facilitate compliance with, and optimize the benefits from, the applicable
provisions of the Code. Unless otherwise specifically provided under the terms
of any such plan or program, settlements of awards received by participants
under the Plan shall not be deemed a part of a participant’s regular, recurring
compensation for purposes of calculating payments or benefits from any benefit
plan or severance program of Dominion or a Dominion Company or any severance pay
law of any country. Nothing contained in the Plan will be deemed in any way to
limit or restrict Dominion or any Dominion Company from making any award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect. The terms of this Plan shall be
governed by the laws of the Commonwealth of Virginia, without regard to its
conflict of law principles.


22.           Beneficiary Matters. A Participant may designate a Beneficiary to
receive benefits due under an Incentive Award, if any, upon the Participant’s
death. Designation of a Beneficiary shall be made by execution of a form
approved or accepted by the Committee. In the absence of a valid Beneficiary
designation, a Participant’s surviving spouse, if any, and if none, the
Participant’s estate, shall be the Beneficiary. A Participant may change a prior
Beneficiary designation made under this Section 22 by a subsequent execution of
a new Beneficiary designation form. The change in Beneficiary will be effective
upon receipt by the Committee. Any payment made to a Beneficiary under this Plan
in good faith shall fully discharge Dominion and the Dominion Companies from all
further obligations with respect to that payment. If the Committee has any doubt
as to the proper Beneficiary to receive a payment under this Plan, the Committee
shall have the right to withhold such payment until the matter is fully
adjudicated. In making any payment to or for the benefit of any minor or an
incompetent Participant or Beneficiary, the administrator, in its sole and
absolute discretion, may make a distribution to a legal or natural guardian or
other relative of a minor or court-appointed representative of such incompetent.
Alternatively, it may make a payment to any adult with whom the minor or
incompetent temporarily or permanently resides. The receipt by a guardian,
representative, relative or other person shall be a complete discharge of
Dominion and the Dominion Companies’ obligations under the Plan. Dominion shall
have no responsibility to see to the proper application of any payment so made.
The Plan shall be binding on all successors and assigns of a Participant,
including, without limitation, the estate of such participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant’s creditors.


23.           Section 409A Matters.


(a)
The Plan and any Incentive Awards granted hereunder that provide for a deferral
of compensation for purposes of Code section 409A are intended to comply with
the applicable provisions of Code section 409A and shall be interpreted to the
maximum extent possible in accordance with such intent.



(b)
With respect to any Incentive Award that provides for a deferral of compensation
for purposes of Code section 409A and that is payable under its terms on a
Participant’s termination of employment or other service, (i) any references
herein and in the Participant’s Grant Agreement to the Participant’s termination
of employment or date of termination of employment shall refer to the
Participant’s Separation from Service or date of Separation from Service, as the
case may be; and (ii) notwithstanding any provision herein or in the
Participant’s Incentive Award to the contrary, if at the time of payment under
such an Incentive Award, the Participant is a “specified employee” (as defined
below), no such payment shall occur prior to the earlier of (A) the expiration
of the six (6)-month period measured from the date of the Participant’s
Separation from Service, or (B) the date of the Participant’s death. Upon the
expiration of the six (6)-month deferral period referred to in the preceding
sentence or the Participant’s death, all amounts that would otherwise have been
paid during such period but for this Section 23 shall be paid and any amounts
that remain to be paid under the Award shall be paid in accordance with the
terms hereof and of the Award Agreement. The term “specified employee” shall
have the same meaning as assigned to that term under Code section
409A(a)(2)(B)(i) and whether a Participant is a specified employee shall be
determined in accordance with written guidelines adopted by Dominion for such
purposes.



(c)
With respect to any Award that provides for a deferral of compensation for
purposes of Code section 409A and that is payable under its terms upon a Change
of Control, or under which the time or form of payment of the Award varies
depending on whether a Change of Control has occurred, any references herein and
in the Participant’s Grant Agreement to a Change of Control or date of the
Change of Control shall refer to a Qualifying Change of Control or the date of a
Qualifying Change of Control, as the case may be.



24.           Securities Law Compliance. If at any time on or after the
effective date of this amended and restated Plan as described in Section 16
above, the Committee should determine that the issuance of any shares of Company
Stock under an Incentive Award granted under the Plan, whether pursuant to the
exercise of an Option or Stock Appreciation Right or otherwise, would result in
the violation of any applicable federal or state securities laws with respect to
the Plan, then no shares of Company Stock shall be issued, and no Options or
Stock Appreciation Rights shall be exercised, unless and until the Committee has
determined that the issuance of such shares or the exercise of such Options or
Stock Appreciation Rights would not result in such violation. If a Participant’s
right to exercise an Option or Stock Appreciation Right is suspended pursuant to
the preceding sentence, the Committee may provide that any time period to
exercise the Option or Stock Appreciation Right is extended or tolled during
such period of suspension.


25.           No Right to Continued Service. The grant of an Incentive Award
shall not obligate an Employer to pay an employee, officer, advisor or
consultant any particular amount of remuneration, to continue the employment or
other service of the employee, officer, advisor or consultant after the grant or
to make further grants to the employee, officer, advisor or consultant at any
time thereafter.


26.           Unfunded Plan. Unless otherwise determined by the Committee, the
Plan shall be unfunded and shall not create (or be construed to create) a trust
or a separate fund or funds. The Plan shall not establish any fiduciary
relationship between Dominion and any Participant or other person. To the extent
any person holds any rights by virtue of an Incentive Award granted under the
Plan, such rights (unless otherwise determined by the Committee) shall be no
greater than the rights of an unsecured general creditor of Dominion.


